Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of group II and Species M1 in the reply filed on 09/06/2022 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/06/2022.
Applicant cancels claims 17-20 reading on the non-elected invention group I.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation " one of the plurality of protrusions" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this limitation will be interpreted as one of a plurality of protrusions.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 13-16  is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lee et al. (US 20170054033 A1; hereinafter “Lee”).

In re Claims 1 and 13, Lee discloses a method for making a field effect transistor (figs. 5A-5D, 7), comprising:
providing a graphene nanoribbon composite structure comprising a substrate 410 and a plurality of graphene nanoribbons 432 spaced apart from each other (¶ 0076), wherein the plurality of graphene nanoribbons 432 are located on the substrate 410 and extend substantially along a same direction, and each of the plurality of graphene nanoribbons comprises a first end and a second end opposite to the first end (see figs. 5A-5B, 7);
forming a source electrode 451 on the first end, and forming a drain electrode 452 on the second end, wherein the source electrode and the drain electrode are electrically connected to the plurality of graphene nanoribbons 432 (figs. 5D, 7);
forming an insulating layer 460 on the plurality of graphene nanoribbons 432, wherein the plurality of graphene nanoribbons are between the insulating layer 460 and the substrate 410 (figs. 6, 7; ¶ 0076) (for Claim 1); and
forming a gate 470 on a surface of the insulating layer 460 away from the substrate 410 (fig. 7; ¶ 0076) (for Claim 1).

In re Claim 8, Lee discloses the method of claim 1 (figs. 5A-5D, 7), wherein the plurality of graphene nanoribbons 432 are substantially parallel to each other.

In re Claim 10 (as best understood), Lee discloses the method of claim 13 (figs. 5A-5D, 7), wherein the source electrode 451 covers one of the plurality of protrusions and is in direct contact with one of plurality of graphene nanoribbons 432; and 
the drain electrode 452 covers one of the plurality of protrusions and is in direct contact with one of plurality of graphene nanoribbons 432.

In re Claim 14, Lee discloses the method of claim 13 (figs. 5A-5D, 7), wherein the substrate 410 is a silicon wafer with silicon oxide, and the plurality of graphene nanoribbons are in direct contact with the silicon oxide (¶ 0061, 0077).

In re Claim 15, Lee discloses the method of claim 13 (figs. 5A-5D, 7), further comprising forming a gate 470 on a surface of the substrate 410 away from the plurality of graphene nanoribbons 432 (fig. 7; ¶ 0076).

In re Claim 16, Lee discloses the method of claim 13 (figs. 5A-5D, 7), wherein a material of the substrate 410 is an insulating material (¶ 0077). 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Huang et al. (US 20210125836 A1; hereinafter “Huang”).

In re claim 4, Lee discloses the method of claim 1 outlined above, but does not expressly disclose the limitations of claim 4.
In the same field of endeavor, Huang discloses a method of patterning a base layer (figs. 1-24) comprising:
placing a mask layer 32 on a base 30, wherein the mask layer 32 has a first surface (e.g., the bottom surface) and a second surface (e.g., the top surface) opposite to the first surface, the first surface is in direct contact with the base 30, the mask layer 32 defines a plurality of through holes (35A, 35B) (¶ 0035; fig. 4) spaced apart from each other;
depositing a metal 38 on the second surface, wherein the plurality of through holes are filled with the metal (figs. 5-12; ¶ 0039);
removing the mask 32 (¶ 0058-0059), wherein the metal 38 on the second surface is removed while removing the mask (figs. 13-16), and the metal 38 in each of the plurality of through holes is still located on the base 30 (fig. 16);
etching the base 30 (fig. 17; ¶ 0061); and
removing the metal 38 on the base 30 (fig. 20).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Huang into the method of Lee in order to pattern the base substrate layer in order to control the optical proximity effect and also to control the capacitance effects between the lines (¶ 0002-0003, 0016-0017 of Huang).

In re claim 5, Lee/Huang discloses the method of claim 4 outlined above.
Huang further discloses (figs. 1-24) wherein the plurality of through holes 35 extend from the first surface to the second surface.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Huang as applied to claim 1 above, and further in view of Ando et al. (US 20210126122 A1; hereinafter “Ando”)

In re claim 6, Lee/Huang discloses the method of claim 4 outlined above. Huang further discloses (figs. 1-24) a material of the metal 38 is selected from AlO, AlN, AlON, TaN, TiN, TiO, Si, SiO.sub.2, SiN, and other metals and metal alloys (¶ 0038). Huang does not expressly disclose wherein a material of the metal is iron, gold, chromium, copper, or aluminum.	
In the same field of endeavor, Ando discloses a method (figs. 1-18) wherein a material for example for gate can be a conductive material titanium nitride (TiN), titanium aluminum nitride (TiAlN) and/or combinations thereof, or other suitable materials include doped polycrystalline or amorphous silicon, germanium, silicon germanium, a metal (e.g., tungsten, titanium, tantalum, ruthenium, zirconium, cobalt, copper, aluminum, lead, platinum, tin, silver, gold) (¶ 0050 of Ando).
	
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Ando into the method of Lee/Huang as this would achieve the predictable result of forming a conductor with low resistance.


Allowable Subject Matter
Claims 2, 3, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Closest prior art of record does not disclose, alone or in combination, all the limitation of claim 2 including the particular method of forming graphene nanoribbons on the substrate.
Claims 3, 7, and 9 are objected to as being dependent upon claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILUFA RAHIM/Primary Examiner, Art Unit 2893